            Case 1:18-cr-00488-LTS Document 91 Filed 12/23/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

UNITED STATES OF AMERICA

        -v-                                                           No. 18 CR 488-LTS

JESSE RODRIGUEZ,

                 Defendant.

-------------------------------------------------------x


                                                     ORDER


                 The Court has received and reviewed the parties’ letters of December 16 and 17,

2020, concerning the evaluations of the Mr. Rodriguez’s competency and the parties’ positions

as to whether the Court should conduct a competency hearing at the appearance scheduled for

January 12, 2021. Defense counsel’s letter is filed at ECF docket entry no. 90. The Government

is directed to file its letter, which was distributed by email, on the ECF docket. The exhibits to

the respective letters, consisting of evaluation reports including sensitive health information,

shall be filed under seal. The parties are directed to deliver hard copies of those exhibits to the

Clerk’s office for sealed filing, together with a copy of this order.

                 The Government’s request for permission to propose an expert in Wernicke-

Korsakoff Syndrome to evaluate Mr. Rodriguez and opine on long-term management of the

disorder is granted. If the expert is appointed and determines that Mr. Rodriguez suffers from

the disorder, the expert shall include in the evaluation information as to Mr. Rodriguez’s

prognosis and management of his condition, as well as the expert’s opinion regarding Mr.

Rodriguez’ competency to assist in his own defense and stand trial. The Government shall




RODRIGUEZ - ORDER                                          VERSION DECEMBER 23, 2020                  1
          Case 1:18-cr-00488-LTS Document 91 Filed 12/23/20 Page 2 of 2




propose an expert and a timetable for the additional evaluation and report by January 4,

2021. The parties shall thereafter meet and confer concerning any objections to the expert and/or

the time table, and the conference currently scheduled for January 12, 2021, will be conducted

remotely, as a status and scheduling conference, on Monday January 25, 2021, at 11:00 a.m.




       SO ORDERED.

Dated: New York, New York
       December 23, 2020

                                                            /s/ Laura Taylor Swain
                                                            LAURA TAYLOR SWAIN
                                                            United States District Judge




RODRIGUEZ - ORDER                                VERSION DECEMBER 23, 2020                       2
